DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of People’s Republic of China Application CN201910531601.8 has been filed with a priority date of 19 June 2019. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthias Scholl on 07 February 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended)  A method, comprising: 
1) freeze-drying an animal fecal sample, and collecting N g of the animal fecal sample dried; 
2) transferring the animal fecal sample dried in 1) into a beaker, adding a Fenton's reagent comprising 20 g/L of FeS04.7H20 and 30% hydrogen peroxide solution (H202), with a volume ratio of the FeS04 .7H20 to the 30% H202 being 1: 2.5; stirring a mixture of the animal fecal sample and the Fenton's reagent until no bubbles are produced; constantly adding the Fenton's reagent to the mixture, in each addition, 30% H202 is no more than 50 mL, and controlling a temperature of the mixture below 400C; 3 to each beaker, placing the each beaker in a water bath firstly at 500C for 30 min and then at 700C for 15 min; cooling the each beaker in an ice bath, and filtering a solution in the each beaker through a first polytetrafluoroethylene (PTFE) membrane; and 
3) transferring the first PTFE membrane obtained in 2) into a 500 mL beaker, adding 200 mL of absolute ethanol to the beaker; ultrasonically treating a mixture of the first PTFE membrane and absolute ethanol; washing the first PTFE membrane with absolute ethanol three times, removing the first PTFE membrane out of the beaker, and filtering a solution in the beaker through a second PTFE membrane; drying a retentate on the second PTFE membrane and microscopically examining the retentate by using micro-Raman spectrometer to obtain a Raman spectrum, and identifying microplastic particles from the retentate.


REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is Chinese Publication CN 109900886 to Hu et al. (herein Hu). Hu teaches a method detecting whether there are microplastics in livestock and poultry manure (see [0002]). The method comprises the following steps: 1) collect livestock and poultry manure; 2) mix sample with nitric acid and hydrogen peroxide in a 1:1 ratio and digesting on a heating plate at 65 degrees C; and 3) pouring resultant sample from step 2 through a filter screen and washing with water to remove suspended 
Hu fails to teach nor fairly suggest “1) freeze-drying an animal fecal sample, and collecting N g of the animal fecal sample dried; 2) transferring the animal fecal sample dried in 1) into a beaker, adding a Fenton's reagent comprising 20 g/L of FeS04.7H20 and 30% hydrogen peroxide solution (H202), with a volume ratio of the FeS04.7H20 to the 0% H202 being 1: 2.5; stirring a mixture of the animal fecal sample and the Fenton's reagent until no bubbles are produced; constantly adding the Fenton's reagent to the mixture, in each addition, 30% H202 is no more than 50 mL, and controlling a temperature of the mixture below 400C; filtering the mixture through a plurality of cellulose nitrate-cellulose acetate (CN-CA) membranes, and transferring the plurality of CN-CA membranes into a plurality of 500 mL beakers with each beaker having no more than 3 CN-CA membranes; adding 100 mL of 65% HNO3 to each beaker, placing the each beaker in a water bath firstly at 500C for 30 min and then at 700C for 15 min; cooling the each beaker in an ice bath, and filtering a solution in the each beaker through a first polytetrafluoroethylene (PTFE) membrane; and 3) transferring the first PTFE membrane obtained in 2) into a 500 mL beaker, adding 200 mL of absolute ethanol to the beaker; ultrasonically treating a mixture of the first PTFE membrane and absolute ethanol; washing the first PTFE membrane with absolute ethanol three times, removing the first PTFE membrane out of the beaker, and filtering a solution in the beaker through a second PTFE membrane; drying a retentate on the second PTFE membrane and microscopically examining the retentate by using micro-Raman spectrometer to obtain a Raman spectrum, and identifying microplastic particles from the retentate” as recited in the independent instant claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                  

/JENNIFER WECKER/Primary Examiner, Art Unit 1797